DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Prosecution Reopened
In view of the Appeal Brief filed on January 7, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        

Status of Claims
This action is in reply to the Applicant’s Appeal Brief filed on January 7, 2022.
Claim(s) 1-4, 6-10, and 12 have been amended and are hereby entered.
Claim(s) 20-25 have been added.
Claim(s) 5, 11, and 13-19 have been canceled.
Claim(s) 1-4, 6-10, 12, and 20-25 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 7, the word "may " in the phrase “…so that the visual display may depict…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 6-10, 12, and 20-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-4, 6-10, 12, and 20-25 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 7.  Claim 1 recites the following limitations:
a processor and a memory in communication with said processor, said processor comprising a flexible loan module configured to receive consumer loan data for a consumer loan for a consumer, said consumer loan data including a principal loan amount and payment terms including a payment schedule; said processor further comprising a consumer loan transaction module configured to receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; said processor further comprising a consumer interface module configured to provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of 3said consumer loan data from the consumer; the one or more modifications including at least one of: a) an excess payment over a payment amount specified in said payment terms; and a withdrawal in an amount not exceeding an available to take back balance; said flexible loan module being configured to generate a line of credit which includes said excess payment when said excess payment is made, associate the line of credit with one or more other lines of credit to form an investment pool, and secure one or more artificial call options from one or more investors to fund said investment pool; wherein the flexible loan system includes a general ledger database of said consumer loan and a record of commitments for funding take backs; said flexible loan module being further configured to provide modified consumer loan data representative of said one or more modifications to the consumer interface module suitable for display on the visual display in real time so that the visual display may depict a visual representation of the modified consumer loan data before said payment terms are modified; wherein said visual representation comprises a preview of a result for making the one or more modifications including a declining graphical representation of a remaining principal balance from a current date to an applicable payoff date together with a graphical representation of an original amortization schedule for said consumer loan in one image.  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to receive consumer loan data for a consumer loan for a consumer, said consumer loan data including a principal loan amount and payment terms including a payment schedule; receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of 3said consumer loan data from the consumer; the one or more modifications including at least one of: a) an excess payment over a payment amount specified in said payment terms; and b) a withdrawal in an amount not exceeding an available to take back balance; generate a line of credit which includes said excess payment when said excess payment is made, associate the line of credit with one or more other lines of credit to form an investment pool, and secure one or more artificial call options from one or more investors to fund said investment pool; provide modified consumer loan data representative of said one or more modifications to the consumer interface module suitable for display on the visual display in real time so that the visual display may depict a visual representation of the modified consumer loan data before said payment terms are modified recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory in communication with said processor, said processor comprising a flexible loan module, a consumer loan transaction module, and consumer interface module; wherein the flexible loan system includes a general ledger database of said consumer loan and a record of commitments for funding take backs; and visual representation comprising a preview of a result for making the one or more modifications including a declining graphical representation of a remaining principal balance from a current date to an applicable payoff date together with a graphical representation of an original amortization schedule for said consumer loan in one image in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 7 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor and memory in communication with said processor, said processor comprising a flexible loan module, a consumer loan transaction module, and consumer interface module; wherein the flexible loan system includes a general ledger database of said consumer loan and a record of commitments for funding take backs; and visual representation comprising a preview of a result for making the one or more modifications including a declining graphical representation of a remaining principal balance from a current date to an applicable payoff date together with a graphical representation of an original amortization schedule for said consumer loan in one image.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 7 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 7 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 7 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-4, 6-10, 12, and 20-25 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erlanger (US 2011/0047098 A1) in view of Lynch (US 2006/0155639 A1) and in further view of Manelis (US 2007/0027799 A1) and in further view of Kelley (US 2009/0099946 A1).   
Regarding claim(s) 1 and 7:
Erlanger teaches:
a processor and a memory in communication with said processor, (Erlanger:  pgh 14, “…a data processing system having one or more program executing computers…”)
said processor comprising a flexible loan module configured to receive consumer loan data for a consumer loan for a consumer, (Erlanger:  pgh 14, “…one or more computer programs executing on the data processing system for:  receiving or extracting or generating data elements…”)
said consumer loan data including a principal loan amount and payment terms including a payment schedule; (Erlanger:  pgh 26, “…each financial product and related subsequent transaction involving that financial product are described in a data report that discloses that original terms of the financial product and its value…) 
 
wherein the flexible loan system includes a general ledger database of said consumer loan and a record of commitments for funding take backs; (Erlanger:  pgh 39, “The data elements can be stored in a relational database or other database.”)
	Erlanger does not teach, however, Lynch teaches:  
said processor further comprising a consumer loan transaction module configured to receive transaction data from the consumer including a request to modify the payment terms of the consumer loan; (Lynch:  pgh 185, “The broker may…modify the loan as appropriate…”
said processor further comprising a consumer interface module configured to provide said consumer loan data for display on a visual display for the consumer and receive one or more modifications of 3said consumer loan data from the consumer; (Lynch:  pgh 28, “These interfaces include an internet interface for communicating with customers…”)
said flexible loan module being further configured to provide modified consumer loan data representative of said one or more modifications to the consumer interface module suitable for display on the visual display in real time so that the visual display may depict a visual representation of the modified consumer loan data before said payment terms are modified; (Lynch:  pgh 28, “These interfaces include an internet interface for communicating with customers…”)
wherein said visual representation comprises a preview of a result for making the one or more modifications including a declining graphical representation of a remaining principal balance from a current date to an applicable payoff date together with a graphical representation of an original amortization schedule for said consumer loan in one image.  (Lynch:  pgh 28, “These interfaces include an internet interface for communicating with customers…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger to include the teachings of Lynch because it is advantageous to have the ability to modifiy aspects of financial product contracts (Erlanger:  pgh 14,”…determining updated valuations of the financial products contract..modifying the data report…).  Erlanger/Lynch does not teach the remaining limitations.  However, Manelis teaches:  
the one or more modifications including at least one of: a) an excess payment over a payment amount specified in said payment terms; and b) a withdrawal in an amount not exceeding an available to take back balance; (Manelis:  pgh 38, “Transaction module may enable various transactions associated with the account, such as ATM withdrawals…”)
said flexible loan module being configured to generate a line of credit which includes said excess payment when said excess payment is made, (Manelis:  pgh 12,”Some embodiments of the present invention are directed to a single account utilizing…home equity line of credit…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger/Lynch to include the teachings of Manelis because it is advantageous to have the ability to modifiy aspects of financial product contracts (Erlanger:  pgh 14,”…determining updated valuations of the financial products contract..modifying the data report…).  Erlanger/Lynch/Manelis does not teach the remaining limitations.  However, Kelley teaches:  
associate the line of credit with one or more other lines of credit to form an investment pool, and secure one or more artificial call options from one or more investors to fund said investment pool; (Kelley:  pgh 31, “…the call option embedded in a leveraged loan exists because issuer 112 has the option to payoff the leveraged loan...”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger/Lynch/Manelis to include the embedded options of Kelley in order to benefit from the combined features of different assets  (Kelley:  pgh 23, “A ‘synthetic’ financial instrument is one that is created to simulate another instrument with the combined features of a collection of other assets.”)  

Regarding claim(s) 2 and 8: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 1 and 7, respectively.  Erlanger further teaches:
wherein said investment pool comprises a plurality of said lines of credit.  (Erlanger:  pgh 55)  

Regarding claim(s) 3 and 9: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 2 and 8, respectively.  Manelis further teaches:
wherein said flexible loan module is 4configured to generate a take back of said excess payment from said line of credit.  (Manelis:  pgh 38)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger/Lynch to include the teachings of Manelis because it is advantageous to have the ability to modifiy aspects of financial product contracts (Erlanger:  pgh 14,”…determining updated valuations of the financial products contract..modifying the data report…).  

Regarding claim(s) 4 and 10: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 1 and 7, respectively.  Erlanger further teaches:
wherein one or more financial institutions comprises said one or more investors.  (Erlanger:  pgh 95)

Regarding claim(s) 6 and 12: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 1 and 7, respectively.  Erlanger further teaches:
wherein said one or more artificial call options are apportioned between two or more of said one or more investors.  (Erlanger:  pgh 36)

Regarding claim(s) 20 and 23: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 1 and 7, respectively.  Erlanger further teaches:
wherein the flexible loan system is further configured to accept payments from said consumer and to allocate payments to the one or more investors funding said investment pool.  (Erlanger:  pgh 36)

Regarding claim(s) 21 and 24: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 1 and 7, respectively.  Manelis further teaches:
wherein said available to take back balance is funded by at least two investors among said one or more investors.  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger/Lynch to include the teachings of Manelis because it is advantageous to have the ability to modifiy aspects of financial product contracts (Erlanger:  pgh 14,”…determining updated valuations of the financial products contract..modifying the data report…).

Regarding claim(s) 22 and 25: 
The combination of Erlanger/Lynch/Manelis/Kelley, as shown in the rejection above, discloses the limitations of claims 3 and 9, respectively.  Manelis further teaches:
wherein said take back is executable in real time. (Manelis:  pgh 38
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Erlanger/Lynch to include the teachings of Manelis because it is advantageous to have the ability to modifiy aspects of financial product contracts (Erlanger:  pgh 14,”…determining updated valuations of the financial products contract..modifying the data report…).  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. De La Motte (US 2007/0118449 A1) discloses a revenue-producing debit card system and method for users who have bank accounts that includes a trust account and plural debit cards.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
May 6, 2022


/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698